128 N.J. 159 (1992)
607 A.2d 986
IN THE MATTER OF MICHAEL J. NEDICK, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
June 11, 1992.


*160 ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MICHAEL J. NEDICK of EDGEWATER, who was admitted to the bar of this State in 1975, and who was thereafter suspended from the practice of law for a period of two years by Order of this Court dated January 8, 1990, effective April 19, 1990, be restored to the practice of law, and good cause appearing;
It is ORDERED that the petition for restoration to practice is granted, effective immediately.